601 So. 2d 1277 (1992)
Charles Edward WILLIAMS, Appellant,
v.
STATE of Florida, Appellee.
No. 91-00935.
District Court of Appeal of Florida, Second District.
July 1, 1992.
*1278 James Marion Moorman, Public Defender, and Megan Olson, Assistant Public Defender, Bartow, for appellant.
Robert A. Butterworth, Atty. Gen., Tallahassee, and Katherine V. Blanco, Asst. Atty. Gen., Tampa, for appellee.
LEHAN, Chief Judge.
Defendant appeals from his judgment and sentence upon his conviction for delivery of cocaine. We find no merit in his contentions that the evidence was insufficient to establish his guilt and that there was error in classifying him as a habitual offender.
As to the costs assessed against him, we affirm in part and reverse in part. We affirm the statutorily mandated costs which are in the amount of $200.00 for court costs and $20.00 for the crimes compensation trust fund. See State v. Beasley, 580 So. 2d 139 (Fla. 1991). We strike the discretionary costs assessed for the court improvement fund, costs of prosecution, the drug abuse fund, and the crime lab fund as defendant was not given proper notice and opportunity to be heard. See Alfonso v. State, 595 So. 2d 583 (Fla. 2d DCA 1992). We strike the costs imposed purportedly pursuant to sections 943.25(4) and 943.25(8). See Siplin v. State, 584 So. 2d 599 (Fla. 2d DCA 1991).
Affirmed in part and reversed in part.
RYDER and PATTERSON, JJ., concur.